DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3,5-10,14,17 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuila, B. et al., ”Transparent, Versatile Chemical Vapor Sensor Using Supramolecular Assembly of Block Copolymer and Carbon Nanotubes,” Macromol. Rapid Commun., 31, 1881–1885 (2010) (Kuila et al.).
As to Claim 1, Kuila et al. discloses a block copolymer of PS-b-P4VP having a homogeneous porous structure (Fig. 2 and 2nd column, pg. 1883) which the Examiner construes as an isoporous block copolymer film which further has carbon nanotubes deposited on the surface of porous structure and two electrodes are deposited on the surface of the nanotubes (pg. 1882, 2nd column).  Different chemical species i.e. chemical vapors were measured using the prior art sensor created from this composite. 
As to Claims 2-3, see discussion of Claim 1 above. 
As to Claim 5, Fig. 4 illustrates that water and various volatile organic compounds can be detected by the sensor.
As to Claim 6, Fig. 4 illustrates a change is resistance is measured when detecting the analytes. 
As to Claim 7, Kuila et al. illustrates the swelling of the polymer matrix with respect to the measurement of certain organic analytes which the Examiner construes as an absorption of the chemical species (pg. 1884, 2nd column). 
As to Claim 8, see discussion of Claims 6 and 7 above. 
As to Claim 9, see discussion of Claim 5 above. 
As to Claim 10, see discussion of Claim 6. 
As to Claim 14, see discussion of Claim 1 above.
As to Claim 17, the electrodes are made of gold (pg. 1882, 2nd column). 
As to Claim 19, Fig 5(a) illustrates both the detection as well as increasing change in resistance with the amount of the analyte. 
As to Claim 20, the Examiner notes that while the reference does not specifically recite a chemiresistive sensor, based on the function disclosed in the reference and the similarity to the instantly claimed composition, the Examiner respectfully submits this would be an inherent property of the prior art sensor. 
As to Claim 21, see discussion of Claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4,12,13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuila et al.
As to Claim 4, Kuila et al. discloses the use of the composite as a chemical vapor sensor (Abstract) and tests the sensor via resistance changes for detecting water (Fig. 4), however, fails to disclose the relative humidity of the environment between 10 % and 95% as required by the claim. 
As to the difference, it would have been obvious to one of ordinary skill in the art to improve the function of the Kuila water sensor to operate at various humidity levels through routine experimentation for best results for the obvious advantages of creating a water vapor sensor that can operate at various levels of ambient humidity while remaining sensitive to the analyte of water vapor. 
As to Claims 12 and 13, Kuila et al. illustrates in Figure 4 the response and recovery times of the sensor to various analytes, however, fails to specifically disclose the values ass required by Claims 12 and 13. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the response and recovery times of the Kuila sensor for the purposes of making a responsive sensor through routine experimentation for best results.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 16, Kuila et al. discloses a sensor that contains two electrodes, however, fails to disclose electrodes that are interdigitated. 
As to the difference, it would have been obvious to one of ordinary skill in the art to utilize an interdigitated design for the electrodes for the purposes of increasing surface area and thus improving the electrical sensitivity of the sensor to small changes in the electrical state of the prior art sensor. 
Allowable Subject Matter
Claims 11 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to Claim 11, nothing in the art suggests the use of a sensor with the composite composition as required by Claim 8 wherein the operation of the sensor includes decreased resistance of the sensor when measuring the analyte wherein the prior art appears to teach away from decreased resistance in the presence of the analyte. 
As to Claim 22, there is no suggestion in the art as to why one of ordinary skill in the art would utilize an isoporous block copolymer with the specific weight ranges required by Claim 22 nor is there a suggestion in the art that the variable is result effective as changing molecular weights may have different effects on the resulting polymer blend morphology. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 6/18/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762